UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6365



RICHARD GREGG DAVIS,

                                            Plaintiff - Appellant,

          versus

J. B. TAYLOR, Warden; BOBBY W. SOLES, Assis-
tant Warden; BARBARA WHEELER, Head of Treat-
ment; PEGGY SPICER; A. SMITH, Lieutenant,
Security Staff; J. LYTTLE, Sergeant, Security
Staff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-1150-2)


Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Gregg Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint pursuant to 28 U.S.C.

§ 1915(d) (1988). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Davis v. Taylor,
No. CA-95-1150-2 (E.D. Va. Mar. 6, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2